Exhibit 10.32

THIS AGREEMENT dated 27th JULY 2006 is made BETWEEN:

 

(1) Imperial College of Science Technology and Medicine, whose address is at
Exhibition Road, South Kensington Campus, London SW7 2AZ, England (“Imperial”);

 

(2) Somanta Pharmaceuticals Inc whose UK offices are at 80 Harley Street,
London, W1G 7HL (the “Sponsor”) and

 

(3) Miss Laura Bonney of Division of Cell and Molecular Biology, Faculty of
Natural Sciences, Wolfson Biochemistry Building, Imperial College London,
Exhibition Rd, London, SW7 2AZ, UK (the “Student”)

WHEREAS

 

(A) The Parties wish to enter into this Agreement in order to record their
collaboration on a post-graduate studentship scheme under the rules laid down by
the Biotechnology Biological Sciences Research Council (BBSRC) for the Council’s
Co-operative Awards in Science and Engineering (“CASE” Awards).

 

(B) The Parties acknowledge that the terms of this Agreement are to govern the
funding and conduct of a studentship, to enable the Student to carry out a
research project and submit a related thesis for examination in accordance with
Imperial’s regulations governing post-graduate study in fulfilment of the
requirements of a higher degree of Imperial. The Parties further acknowledge
that the research is intended to lead to academic publications relating to the
results of the studentship in furtherance of the Student’s career.

 

(C) The Parties further acknowledge that in the course of the studentship the
Parties may be exposed to proprietary and commercially valuable information or
materials of the Sponsor and/or Imperial. All Parties recognise the importance
of holding in confidence such information or materials.

 

1. DEFINITIONS

 

1.1 In this Agreement the following expressions shall have the following
meanings:

 

  1.1.1 “Academic Supervisor” means Dr Mahendra Deonarain or his or her
successor, appointed under Clause 9.2.

 

  1.1.2 “Affiliate” means any company which directly or indirectly through one
or more intermediaries controls, is controlled by or is under common control
with the Sponsor.

 

  1.1.3 “Arising Intellectual Property” means any inventions, designs,
information, know-how, specifications, formulae, data, processes, methods,
techniques, and other technology obtained or developed in the course of the
Project and the Intellectual Property Rights therein.



--------------------------------------------------------------------------------

  1.1.4 “Background Intellectual Property” means any inventions, designs,
information, know-how, specifications, formulae, data, processes, methods,
techniques, and other technology, other than Arising Intellectual Property, used
in, or disclosed in connection with the performance of, the Project and the
Intellectual Property Rights therein.

 

  1.1.5 “Biological Materials” means any material provided by the Sponsor for
use within the Project that is biological or of biological origin.

 

  1.1.6 “Compounds” means

 

  (a) Any characterised chemical entity that is the active component of a drug
formulation currently or previously marketed by the Sponsor;

 

  (b) Any characterised chemical entity currently or previously under
development by the Sponsor as a potential active drug substance; or

 

  (c) Any other characterised chemical entity, novel or otherwise, synthesised
by or for the Sponsor.

 

  1.1.7 “Industrial Supervisor” means Professor A. Epenetos or his or her
successor, as appointed from time to time by the Sponsor.

 

  1.1.8 “Intellectual Property Right” means any patent, registered design,
copyright, database right, design right, trade mark, application to register any
of the aforementioned rights, trade secret, right in unpatented know-how, right
of confidence and any other intellectual or industrial property right of any
nature whatsoever in any part of the world.

 

2. THE PROJECT

 

2.1 The “Project” shall be the programme of work entitled “Pre-clinical
evaluation of Angiolix (Mc-3) humanised monoclonal antibody and lactadherin
target for anti-vasculature cancer therapy” which is undertaken by the Student
and is described in the First Schedule to this Agreement; and any modifications,
deletions or expansions approved in writing by all parties in accordance with
the provisions of clause 7.2.

 

2.2 The PhD project shall run for the period (the “Project Period”) from and
including 1st October 2005 for a period of three (3) years.

 

2.3 The Project will be conducted mainly in laboratories of Imperial, under the
supervision of the Academic Supervisor, and partly under the supervision of the
Industrial Supervisor.

 

2.4

Imperial will use its reasonable endeavours to provide adequate facilities; to
obtain any requisite materials, equipment and personnel; and to carry out the
Project diligently within the scope allowed by the funding provided by the
Sponsor pursuant to Clause 3. Although Imperial will use its reasonable
endeavours to perform the research described in the First Schedule, Imperial
does not undertake that the work



--------------------------------------------------------------------------------

 

carried out under or pursuant to this Agreement will lead to any particular
result, nor is the success of such work guaranteed.

 

2.5 The Sponsor will allow the Student to attend one or more other research
establishments for a minimum of three months during and for the purpose of the
Project if appropriate. The periods of such attendance will be scheduled by
mutual agreement. The Student undertakes to comply with all works rules and
safety and other regulations communicated to him/her by the Sponsor and which
the Sponsor may reasonably prescribe during those periods. For the avoidance of
doubt, the Student will not be an employee of the Sponsor during such periods
and the Sponsor will not require the Student to sign any contract of employment
or other such legally binding agreement. However, the Sponsor may require the
Student to sign a confidentiality agreement which does not conflict with the
terms of this Agreement.

 

2.6 Imperial, through the Academic Supervisor and the Student, shall keep the
Sponsor informed of the progress of the Project at meetings held at intervals of
not more than six (6) months, or as otherwise agreed by Imperial and the
Sponsor. At the reasonable request of the Sponsor, Imperial, through the
Academic Supervisor and the Student, shall supplement the meetings with written
reports, and the Student shall provide the Sponsor with a bound copy of any
thesis prepared by the Student on the Project (the “Thesis”).

 

3. FUNDING BY THE SPONSOR

 

3.1 The Sponsor agrees to make payments to Imperial on the dates and in the
amounts as set out in the Second Schedule to this Agreement.

 

3.2 Except as otherwise provided by agreement in writing, as between the Sponsor
and Imperial the full and unencumbered title to all equipment purchased or
constructed using funds provided by the Sponsor shall vest in Imperial. Imperial
shall acknowledge the financial contribution by the Sponsor towards any such
equipment in such reasonable way as may be mutually agreed between the Sponsor
and Imperial.

 

4. INTELLECTUAL PROPERTY

 

4.1 All Background Intellectual Property belonging to one Party is and shall
remain the exclusive property of the Party owning it (or, where applicable, the
third party from whom its right to use the Background Intellectual Property has
derived).

 

4.2 Each Party grants the other Parties a royalty-free, non-transferable,
non-exclusive, non-sublicensable licence to use its Background Intellectual
Property for the sole purpose of the performance of the Project.

 

4.3

It is understood and agreed that a major objective of the Project is to
validate, further characterise, extend and develop the Sponsor’s technology for
commercial application in the Field (where “the Field” is defined as, and
limited to, the specific use of the Angiolix™ antibody and its lactadherin
target in cancer diagnosis and therapy), such technology being covered by
patents, patent applications and licences included within Sponsor’s Background
Intellectual Property. It is therefore envisaged that a



--------------------------------------------------------------------------------

 

significant part of the Arising Intellectual Property will represent
improvements to the Sponsor’s technology.

 

4.4 It is further understood and recognised that there may be Arising
Intellectual Property that does not represent an improvement to Sponsor’s
Background Intellectual Property, or which has application both as an
improvement to Sponsor’s Background Intellectual Property and in other areas.

 

4.5 With respect to Arising Intellectual Property, the following shall apply:

 

  4.5.1 To the extent that the Arising Intellectual Property is generated,
developed, discovered or invented by the Sponsor alone, then it shall vest in
and be owned absolutely by the Sponsor;

 

  4.5.2  To the extent that the Arising Intellectual Property represents a
non-severable improvement to Sponsor’s Background Intellectual Property (the
“Sponsor Arising Intellectual Property”), whether such Sponsor Arising
Intellectual Property is generated, discovered, developed or invented solely by
Imperial or jointly by the Sponsor and Imperial, such Sponsor Arising
Intellectual Property shall vest in and be owned absolutely by the Sponsor. Each
of Imperial and the Student hereby assign to Sponsor all of such Party’s right,
title and interest, if any, that such Party has or obtains in any Sponsor
Arising Intellectual Property; provided that in the event that the foregoing
assignments would be void or impermissible, then each of Imperial and the
Student automatically shall be deemed to have granted to Sponsor the perpetual,
irrevocable, fully paid-up, freely sub-licensable licence to use and practise
such Sponsor Arising Intellectual Property for any and all purposes, which
licences shall be exclusive to Sponsor, and which licences shall survive any
expiration or termination of this Agreement. Imperial hereby agrees that any and
all Imperial employees, students or any other persons who participate in the
Project will have assigned to Imperial any and all rights such employee, student
or any other person may obtain in any technology or other information by virtue
of such participation.

 

  4.5.3  In the case of Arising Intellectual Property that is not Sponsor
Arising Intellectual Property and that is generated, discovered, developed or
invented jointly by Imperial and the Sponsor (“Joint Arising Intellectual
Property”), then it shall vest in and be owned jointly by the Sponsor and
Imperial jointly, subject to the options set forth in Clauses 4.5.6.4 and 4.5.7
below. Student hereby assigns to Sponsor and Imperial an undivided interest in
and to all of Student’s right, title and interest, if any, that Student has or
obtains in any Joint Arising Intellectual Property; provided that in the event
that the foregoing assignments would be void or impermissible, then the Student
automatically shall be deemed to have granted to each of Sponsor and Imperial
the perpetual, irrevocable, fully paid-up, freely sub-licensable licence to use
and practice such Joint Arising Intellectual Property for any and all purposes,
which licences shall be exclusive to Sponsor and Imperial, and which licences
shall survive any expiration or termination of this Agreement.



--------------------------------------------------------------------------------

  4.5.4  In the case of Arising Intellectual Property that is not Sponsor
Arising Intellectual Property and that is generated, discovered, developed or
invented by Imperial alone (or jointly with the Student only), then it shall
vest in and be owned absolutely by Imperial (“Imperial Arising Intellectual
Property”), subject to the option in favour of Sponsor set forth in
Section 4.5.8 below. Imperial shall promptly notify Sponsor at such time as any
Imperial Arising Intellectual Property is generated, discovered, developed or
invented. Student hereby assigns to Imperial all of Student’s right, title and
interest, if any, that Student has or obtains in any Imperial Arising
Intellectual Property; provided that in the event that the foregoing assignment
would be void or impermissible, then the Student automatically shall be deemed
to have granted to Imperial the perpetual, irrevocable, fully paid-up, freely
sub-licensable licence to use and practice such Imperial Arising Intellectual
Property for any and all purposes, which licence shall be exclusive to Imperial,
and which licences shall survive any expiration or termination of this
Agreement.

 

  4.5.5  With respect to all Imperial Arising Intellectual Property, Imperial
may take such steps as it may decide from time to time, and at its own expense,
to register and maintain any protection for such Imperial Arising Intellectual
Property as the case may be, including filing and prosecuting patent
applications for any of Imperial Arising Intellectual Property in any
jurisdiction worldwide.

 

  4.5.6  In the event that it is or may be possible to obtain any registered
Intellectual Property Rights in any Joint Arising Intellectual Property, the
Sponsor agrees to be responsible for the filing and prosecution on behalf of the
Parties and in their joint names of applications for registration, and the
maintenance and renewal of any registrations, in such countries as the Parties
agree in writing, subject to Imperial co-operating in the provision of all
necessary assistance, information and instructions, with respect to the same,
provided that:

 

  4.5.6.1  if Imperial but not the Sponsor wishes to apply for registration in
any country or countries, Imperial may do so at its sole cost and expense on
behalf of both Parties and in their joint names, and the Sponsor shall provide
Imperial with all necessary assistance, information, and instruction;

 

  4.5.6.2  neither Party shall amend or abandon any registration in respect of
which the Parties are jointly registered as owners unless, in the case of an
amendment, the other Party shall have given its prior written consent or, in the
case of abandonment, the other Party shall be given the opportunity to maintain
the registration at its own cost.

 

  4.5.6.3  the Party making an application for registration shall consult with
the other Party at reasonable intervals concerning the application for and
maintenance of such registration.

 

  4.5.6.4

 With respect to Joint Arising Intellectual Property that has application
outside the Field, each of Sponsor and Imperial hereby grant to the other an
option, exercisable for a period of twelve (12) months after the date on which
the applicable Joint Arising Intellectual



--------------------------------------------------------------------------------

 

Property is first generated, discovered, developed or invented, to take a
licence under such Joint Arising Intellectual Property on reasonable commercial
terms to be mutually agreed upon by the parties, taking into account any patent
expenses incurred by the Parties with respect thereto. Each Party may exercise
this option at any time during the option period by delivered written notice
thereof to the other Party. Following the expiration of this option period, each
Party shall be free to commercialise such Intellectual Property as it sees fit,
including the grant of exclusive or non-exclusive licences (or the assignment of
such Intellectual Property) to third parties on commercial terms to be agreed,
subject in each case to the other Party’s rights with respect to any such Joint
Arising Intellectual Property.

 

  4.5.7  With respect to Joint Arising Intellectual Property that has
application within the Field, Imperial hereby grants to Sponsor an option,
exercisable for a period of twelve (12) months after the date on which the
applicable Joint Arising Intellectual is first generated, discovered, developed
or invented, to take a royalty-free, freely sub-licensable, exclusive licence
under Imperial’s rights in such Joint Arising Intellectual Property for use
solely within the Field; PROVIDED that the Sponsor undertakes to refund 75%
(seventy five percent) of all external patent costs incurred by Imperial with
respect to the applicable Joint Arising Intellectual prior to and following
grant of the licence with respect thereto. Sponsor may exercise this option at
any time during the option period by delivered written notice thereof to
Imperial. Following the expiration of this option period, Imperial shall be free
to commercialise such Intellectual Property as it sees fit, including the grant
of exclusive or non-exclusive licences (or the assignment of such Intellectual
Property) to the Sponsor and/or third parties on commercial terms to be agreed,
subject in each case to Sponsor’s rights with respect to any Joint Arising
Intellectual Property.

 

  4.5.8  With respect to Imperial Arising Intellectual Property, Imperial hereby
grants to Sponsor an option, exercisable for a period of twelve (12) months
after the date on which the applicable Imperial Arising Intellectual is first
generated, discovered, developed or invented, to take a freely sub-licensable,
exclusive, worldwide licence to such Imperial Arising Intellectual Property for
use solely within the Field on reasonable commercial terms subject to the
provisions of Clause 4.7 below. Sponsor may exercise this option at any time
during the option period by delivered written notice thereof to Imperial.
Following the expiration of this option period, Imperial shall be free to
commercialise such Intellectual Property as it sees fit, including the grant of
exclusive or non-exclusive licences (or the assignment of such Intellectual
Property) to the Sponsor and/or third parties on commercial terms to be agreed.

 

4.6 The Sponsor hereby grants to Imperial and the Student a royalty-free
irrevocable, non-transferable, non-exclusive, non-sublicensable right and
licence to use the Sponsor Arising Intellectual Property for their own
non-commercial activities such as teaching and scientific research.

 

4.7

The terms of any licence agreements provided for in Clauses 4.5.6.4, 4.5.7 or
4.5.8 above shall be negotiated in good faith by the Sponsor and Imperial and
shall contain all such



--------------------------------------------------------------------------------

 

terms and conditions which are usual and customary in a licence agreement,
including but not limited to liability, audit provisions, termination, governing
law provisions. With respect to a licence agreement provided for in Clause
4.5.6.4, the financial terms of any such licence will be fair and reasonable in
the circumstances and will be negotiated on a case-by-case basis taking into
account the scientific and financial contributions of the Parties to the Joint
Arising Intellectual Property being licensed and the subsequent scientific and
financial contribution of the Parties that will be necessary to commercially
exploit such Joint Arising Intellectual Property.

 

5. CONFIDENTIALITY

 

5.1 The Parties each undertake to use reasonable endeavours to keep confidential
and not to disclose to any third party (other than an Affiliate) or to use
themselves other than for the purposes of the Project or as permitted under
Clauses 4, 6 and 7 of this Agreement any confidential or secret information in
any form directly or indirectly belonging or relating to the other, its
Affiliates, its or their business or affairs, disclosed by one and received by
another pursuant to or in the course of the Project, including without
limitation any Background Intellectual Property of the other or the Arising
Intellectual Property (“Confidential Information”).

 

5.2 Each of the Parties undertakes to use reasonable endeavours to disclose
Confidential Information of the other only to those of its officers, employees,
students, agents and contractors, (and those of its Affiliates) to whom and to
the extent to which, such disclosure is necessary for the purposes contemplated
under this Agreement and to ensure that all such personnel are bound by terms of
confidentiality equivalent to those contained herein.

 

5.3 The obligations contained in this Clause 5 shall survive the expiry or
termination of this Agreement for any reason for a period of five (5) years
(other than obligations with respect to trade secrets which shall survive for
the life of such trade secret) but shall not apply to any Confidential
Information which:

 

  5.3.1  is publicly known at the time of disclosure to the receiving Party;

 

  5.3.2  after disclosure becomes publicly known otherwise than through a breach
of this Agreement by the receiving Party, its officers, employees, agents or
contractors;

 

  5.3.3  can be shown by reasonable proof by the receiving Party to have reached
its hands otherwise than by being communicated by the other Party including
being known to it prior to disclosure, or having been developed by or for it
wholly independently of the other Party or having been obtained from a third
party without any restriction on disclosure on such third party of which the
recipient is aware, having made due enquiry;

 

  5.3.4 

is required by law, regulation or order of a competent authority (including any
regulatory or governmental body or securities exchange) to be disclosed by the
receiving Party, provided that, where practicable, the disclosing Party is given
reasonable advance notice of the intended disclosure and provided that the
relaxation of the obligations of confidentiality shall only last for as long as



--------------------------------------------------------------------------------

 

necessary to comply with the relevant law, regulation or order and shall apply
solely for the purposes of such compliance; or

 

  5.3.5  is approved for release, in writing, by an authorised representative of
the disclosing Party.

 

6. PUBLICATIONS

 

6.1 The Project will form part of the actual carrying out of a primary
charitable purpose of Imperial; that is, the advancement of education through
teaching and research.

 

6.2 In accordance with normal academic practice, all employees, students, agents
or appointees of Imperial (including the Student and any others who work on the
Project) shall be permitted, following the procedures laid down in Clause 6.3,
to publish Arising Intellectual Property or discuss Arising Intellectual
Property in internal seminars, and to give instructions within Imperial on
questions related to such work.

 

6.3 All proposed publications (including, but not limited to, scientific
publications, patent applications and non-confidential presentations), shall be
submitted in writing to the other of the Sponsor and Imperial for review at
least thirty (30) days before submission for publication or before presentation,
as the case may be. The reviewing Party may require the deletion from the
publication of any Background Intellectual Property of the reviewing Party, or
an amendment to the publication through which commercially sensitive Background
Intellectual Property is disguised to the satisfaction of the reviewing Party.
The reviewing Party may also request the delay of the publication if in the
reviewing Party’s opinion the delay is necessary in order to seek patent or
similar protection to Arising Intellectual Property owned by the reviewing
Party. Any delay imposed on publication shall not last longer than is reasonably
necessary for the reviewing Party to obtain the required protection; and shall
not exceed six (6) months from the date of receipt of the proposed publication
by the reviewing Party. Notification of the requirement for delay in publication
must be received by the publishing Party within thirty (30) days after receipt
of the proposed publication by the reviewing Party, failing which the publishing
Party shall be free to assume that the reviewing Party has no objection to the
proposed publication.

 

6.4 Each Party agrees that any publication in a scientific/academic journal
shall give due acknowledgement to the financial and/or intellectual contribution
of the others in accordance with standard scientific practice.

 

6.5 Clause 6 does not apply to the submission of the Thesis, which is governed
by Clause 7.

 

7. THESIS

 

7.1 This Agreement shall not prevent or hinder the Student from submitting for
degrees of Imperial Theses based on results generated within the scope of the
Project, as outlined in the First Schedule to this Agreement, as amended from
time to time in accordance with clause 7.2; or from following Imperial’s
procedures for examination and for admission to postgraduate degree status (such
procedures to include provisions to place the thesis on restricted access within
Imperial’s library where applicable).



--------------------------------------------------------------------------------

7.2 During the Project Period, the Academic Supervisor, the Industrial
Supervisor and the Student shall identify at the progress meetings any
Background Intellectual Property of the Sponsor which the Student may wish to
incorporate into the Project. The Sponsor shall decide whether or not to allow
the identified Background Intellectual Property to be used in the Project. If
this decision gives rise to a requirement to amend the description of the
Project, as outlined in the First Schedule, such amendment shall be mutually
agreed in principle between the Academic Supervisor, the Industrial Supervisor
and the Student and forwarded to the contracting authorities of Imperial and the
Sponsor for authorisation.

 

7.3 The Student shall follow Imperial’s regulations for the submission of the
Thesis or Theses for examination. In any event the Student shall submit a draft
Thesis to the Academic Supervisor and Industrial Supervisor at least thirty
(30) days prior to the date for submission for examination.

 

7.4 The Student may not, without the Sponsor’s express written consent, include
in any Thesis any Background Intellectual Property or Arising Intellectual
Property belonging solely to the Sponsor, which is not directly related to the
Project, as outlined in the First Schedule, as amended.

 

8. MATERIALS

During the term of this Agreement it may be necessary for the Sponsor to provide
Imperial with various proprietary Biological Materials and/or Compounds for
which the following terms will apply:

 

8.1 Biological Materials and/or Compounds will be provided solely for use in the
Project, in Imperial’s laboratories only. Imperial undertakes that any
Biological Materials and/or Compounds provided will be used only by the Academic
Supervisor, the Student and such persons under the direct supervision of the
Academic Supervisor as are required to perform the Project. The Biological
Materials and/or Compounds will not be provided to any other scientist or
institution (public or private) without prior written permission from the
Sponsor.

 

8.2 Biological Materials and/or Compounds are experimental in nature and are
provided without warranties of any kind expressed or implied. Except in cases of
the Sponsor’s negligence or wilful misconduct, the Sponsor, its employees and
its Affiliates, accept no liability for damages which might arise in connection
with the use, storage or disposal by Imperial of Biological Materials and/or
Compounds. Furthermore, the Sponsor makes no representation that the use of the
Biological Materials and/or Compounds provided by it will not infringe any
patent, copyright, trademark or other proprietary rights.

 

8.3 On termination of the Agreement Imperial will discontinue use of the
Biological Materials and/or Compounds and at the direction of the Sponsor any
remaining Biological Materials and/or Compounds will be returned to the Sponsor
at the Sponsor’s expense or destroyed, and destruction certified by Imperial.

 

8.4

All experimental work within the Project and any destruction of Biological
Materials or Compounds pursuant to Clause 8.3 above will be carried out in
accordance with all



--------------------------------------------------------------------------------

 

applicable local, national and international legislation relating to the safe
handling, use and disposal of potentially hazardous materials

 

8.5 Imperial maintains and will continue to maintain a policy or policies of
insurance at levels sufficient to cover any liability that Imperial or the
Student may incur pursuant to the performance of its obligations under this
agreement, including, without limitation, a policy covering damage or
destruction to any property, including, without limitation, the Biological
Materials or Compounds and a policy covering the injury of the Student or any
employee of Imperial or other person participating in the Project.

 

9. TERMINATION

 

9.1 This Agreement may be terminated by either the Sponsor or Imperial for any
breach of the obligations set out in this Agreement, by giving ninety (90) days’
written notice to the other Parties of its intention to terminate. The notice
shall include a detailed statement describing the nature of the breach. If the
breach is capable of being remedied and is remedied within the ninety-day notice
period, then the termination shall not take effect. If the breach is of a nature
such that it can be fully remedied but not within the ninety-day notice period,
then termination shall also not be effected if the Party involved begins to
remedy the breach within that period, and then continues diligently to remedy
the breach until it is remedied fully. If the breach is incapable of remedy,
then the termination shall take effect at the end of the ninety-day notice
period in any event. Except in the case of termination due to a breach by the
Student involving gross negligence, wilful misconduct or withdrawal from the
Project, the Sponsor will continue to pay Imperial the Student’s stipend fees in
accordance with the payment schedule in the Second Schedule.

 

9.2 Imperial agrees to notify the Sponsor promptly if at any time the Academic
Supervisor is unable or unwilling to continue the supervision of the Project.
Within sixty (60) days after such incapacity or expression of unwillingness
Imperial shall nominate a successor to the Academic Supervisor. The Sponsor will
not decline unreasonably to accept the nominated successor. However, if the
successor is not acceptable to the Sponsor on reasonable grounds, then the
Sponsor may terminate this Agreement by giving ninety (90) days’ written notice
to Imperial. Nevertheless, the Sponsor will continue to reimburse the Student in
accordance with the payment schedule in the Second Schedule.

 

9.3 Except as set out in this clause the Sponsor may not terminate this
Agreement before the expiry of the Project Period.

 

9.4 Clauses 4 to 8 inclusive, 10 and 12 shall survive termination, for whatever
reason, of this Agreement.

 

10. LIMITATION OF LIABILITY

 

10.1

Neither Imperial nor the Student makes any representation or warranty that
advice or information given by the Student, the Academic Supervisor or any other
of Imperial’s employees, students, agents or appointees who works on the
Project, or the content or



--------------------------------------------------------------------------------

 

use of any materials, works or information provided in connection with the
Project, will not constitute or result in infringement of third-party rights.

 

10.2 Imperial and the Student accept no responsibility for any use which may be
made of any work carried out under or pursuant to this Agreement, or of the
results of the Project, nor for any reliance which may be placed on such work or
results, nor for advice or information given in connection with them.

 

10.3 The Sponsor undertakes to make no claim in connection with this Agreement
or its subject matter against the Student, the Academic Supervisor or any other
employee, student, agent or appointee of Imperial (apart from claims based on
fraud or wilful misconduct). This undertaking is intended to give protection to
individual researchers: it does not prejudice any right which the Sponsor might
have to claim against Imperial.

 

10.4 The liability of any Party for any breach of this Agreement, or arising in
any other way out of the subject matter of this Agreement, will not extend to
loss of business or profit, or to any indirect or consequential damages or
losses.

 

10.5 The maximum liability of Imperial to the Sponsor under or otherwise in
connection with this Agreement shall not exceed four times the value of the
payments received under clause 3.1. For the avoidance of doubt, nothing in this
clause 10 shall be deemed to exclude or limit in any way Imperial’s liability
for intentional wrongdoing or Imperial’s statutory liability in respect of death
or personal injury caused to any person as a result of Imperial’s negligence.

 

11. NOTICES

Imperial’s representative for the purpose of receiving Project-related notices
shall until further notice be:

Dr M. P. Deonarain

with a copy to:

The Administrator

Division of Cell & Molecular Biology

Faculty of Life Sciences

Sir Alexander Fleming Building

Imperial College of Sciences, Technology and Medicine

South Kensington Campus

London, SW7 2AZ

United Kingdom

Imperial’s representative for the purpose of receiving legal notices shall be:

Research Services

Faculty of Life Sciences

Level 3, Faculty Building

Exhibition Road



--------------------------------------------------------------------------------

South Kensington Campus

London, SW7 2AZ

United Kingdom

with a copy to:

Dr M. P. Deonarain

Senior Lecturer & Group Leader

Recombinant Antibody Therapeutics Lab

Dept of Biological Sciences

Wolfson Biochemistry Building

Imperial College London

Exhibition Rd

London, SW7 2AZ

United Kingdom

The Sponsor’s representative for the purpose of receiving invoices, reports and
other notices shall until further notice be:

Professor A. Epenetos

Somanta Pharmaceuticals Inc

80 Harley Street

London, W1G 7HL

United Kingdom

Tel: 020 7631 4868

Fax: 020 7255 2373

with a copy to:

Adam Lenain,

Foley & Gardner LLP,

402 W. Broadway, 23rd Floor,

San Diego,

CA 92101

Tel: 619-234-6655

 

12. GENERAL

 

12.1

No Party shall be liable for delay in performing or for failure to perform
obligations hereunder if the delay or failure results from any cause or
circumstance whatsoever beyond its reasonable control, including any breach or
non-performance of this Agreement by the other party (hereinafter “Event of
Force Majeure”), provided the same arises without the fault or negligence of
such party. If an Event of Force Majeure occurs, the date(s) for performance of
the obligation affected shall be postponed for as long as is made necessary by
the Event of Force Majeure, provided that if any Event of Force Majeure
continues for a period of three (3) months or more, Imperial and the Sponsor
shall have the right to terminate this Agreement forthwith



--------------------------------------------------------------------------------

 

by written notice to the other parties. All Parties shall use their reasonable
endeavours to minimise the effects of any Event of Force Majeure.

 

12.2 Clause headings are inserted into this Agreement for convenience only, and
they shall not be taken into account in the interpretation of this Agreement.

 

12.3 Nothing in this Agreement shall create, imply or evidence any partnership
or joint venture between Imperial or the Student and the Sponsor or the
relationship between them of principal and agent or employers and employee.

 

12.4 Neither Imperial nor the Sponsor shall use the name, crest, logo or
registered image of the other or the other’s Affiliates in a press release or
promotional materials, without the prior written consent of the other; provided,
however, that publication of the sums received from the Sponsor in Imperial’s
Annual Report and similar publications shall not be regarded as breach of this
clause.

 

12.5 Except as expressly provided in this Agreement, nothing in this Agreement
shall confer or purport to confer on a third party any benefit or any right to
enforce any term of this Agreement.

 

12.6 This Agreement and its two Schedules (which are incorporated into and made
a part of this Agreement) constitute the entire agreement between the parties
for the Project. Any variation shall be in writing and signed by authorised
signatories for both Parties.

 

12.7 This Agreement shall be governed by English Law. The English Courts shall
have exclusive jurisdiction to deal with any dispute which may arise out of or
in connection with this Agreement.

 

12.8 If any one or more clauses or sub-clauses of this Agreement would result in
this Agreement being prohibited pursuant to any applicable competition law then
it or they shall be deemed to be omitted. The Parties shall uphold the remainder
of this Agreement, and shall negotiate an amendment which, as far as legally
feasible, maintains the economic balance between the Parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been signed by the duly authorised
representatives of the Sponsor and Imperial, and by the Academic Supervisor and
the Student to the extent stated below.

For and on behalf of Somanta Pharmaceuticals Inc

 

Signature   /s/ A. A. Epenetos       Name:   A A Epenetos     Title:   CEO,
Somanta Pharmaceuticals Inc Date:   27/7/06      

For and on behalf of Imperial College of Science Technology and Medicine

 

Signature:   /s/ Karen Sergiou       Name:   Karen Sergiou     Title:   Head of
Research Operation Date:   17/8/06      

By the Student

 

Signature:   /s/ Laura Bonney       Name:   Laura Bonney       Date:   31/07/06
     

I, the Academic Supervisor, acknowledge that I have read and understood the
terms and conditions of this Agreement and accept to be bound personally by
Clauses 2.6, 4, 5, 6 and 7. I also agree to use all reasonable endeavours to
enable Imperial to comply with its obligations under this Agreement.

 

Signature:  

/s/ Dr. Mahendra Deonarain

    Date:   31/07/06



--------------------------------------------------------------------------------

FIRST SCHEDULE

Research proposal: Pre-clinical evaluation of Angiolix (MC-3) humanised
monoclonal antibody and lactadherin target for anti-vasculature cancer therapy

Laura Bonney, Stefanos Theoharis and Mahendra Deonarain

Division of Cell and Molecular Biology, Faculty of Natural Sciences, Imperial
College London.

Aims

To characterise Angiolix in vitro and in vivo and assess its anti-tumour
properties as a free antibody and in combination with chemotherapy agents. To
investigate the target (lactadherin) and discover new information which will
help improve Angiolix or its derivatives as a therapeutic.

Background

Lactadherin is a 46kDa extracellular matrix glycoprotein, with two functional
domains; an N-terminal RGD sequence containing EGF domain, required for integrin
binding and a C-terminal phosphatidylserine (PS) binding domain which associates
directly with membrane phospholipids [1] and facilitates mobility within
membranes [Unpublished work]. Lactadherin is thought to have several functions
including roles in angiogenesis [2] and tissue remodelling post-embryogenesis
[unpublished work]. The angiogenic functions are attributed to association with
integrins avb3 and avb5, expressed on proliferating vascular endothelial cells
[2]. The tissue remodelling functions of Lactadherin are thought to be a result
of its ability to act as a linker between apoptotic cells, which display PS on
their outer membranes and macrophages and dendritic cells, which display surface
integrins [unpublished work]. Lactadherin is also known to be a milk fat globule
protein and is expressed in mammary epithelial cells during pregnancy, lactation
and gland involution following weaning. Lactadherin is thought to be involved in
angiogenesis and tissue remodelling during these processes. The tissue
remodelling and angiogenesis promoting functions of lactadherin are also though
to be important for tumour development [unpublished work].

The mouse monoclonal antibody muMc3 and its humanised counterpart huMc3
(Angiolix) have been shown in vitro to bind to the integrin binding domain of
lactadherin and inhibit association between lactadherin and its integrin
receptors [3]. In both unconjugated and radioisotope conjugated forms these
antibodies have been shown to preferentially localise in breast tumour tissues
and reduce tumour size. One of the radioimmunoconjugates caused complete
destruction of human breast epithelial tumour xenografts in mice [unpublished
work, 4]. The success of these monoclonal antibodies in inhibiting tumour growth
and destroying pre-existing cancer tissues are attributed partially to the
blockage of association between Lactadherin and vascular endothelium integrins,
precluding angiogenesis and new vessel survival [2]. Lactadherin was originally
chosen as a target for breast cancer therapy due to overexpression in breast
carcinomas. This may provide a second mechanism for tumour tissue destruction,
by targeting antibody mediated cellular cytotoxicity (ADCC) to the tumour tissue
and if conjugated, targeting ionising radiation. These in vivo studies indicated
Angiolix as being a potentially highly effective breast cancer therapy.



--------------------------------------------------------------------------------

A more general role of Lactadherin in angiogenesis was demonstrated by a recent
paper, showing Lactadherin to be an essential component of both VEGF dependant
and VEGF independent signalling pathways [2]. The potential of Lactadherin as a
target for antiangiogenic therapy for all cancers and some chronic diseases may
therefore be investigated.

The role of Lactadherin in angiogenesis indicates that it should be expressed by
cancer tissues for them to grow beyond a critical size. This was demonstrated by
a paper published in 1991 [5] which investigated the expression of BA46 mRNA in
human cancer cell lines. A high level of expression was observed in A459 (lung),
ELL-G (breast) tissue, SKOV (ovary) and HS578T (breast) carcinoma cells. Some
expression was also demonstrated in BT20 (breast), MDA-MB-361 (breast),
MDA-MB-331 (breast), HT29 (colon) and MCF-7 (breast) carcinoma tissues. This
expression profile provides sufficient rationale for testing the application of
Angiolix as an antiangiogenic therapy for cancers other than mammary tumours. A
paper published in 1987 [6] however raised some concerns by demonstrating a lack
of efficacy of Mc3 (in a cocktail with two other milk fat globule proteins)
against non-mammary human tumour tissues. As however only two tumour cell lines
were investigated, (lung LX-1 and colon CX-1) this dos not necessarily eliminate
Angiolix as an effective treatment for non-breast cancers

As Angiolix is expected to act as an angiogenesis inhibitor, it may have
parallel effects with Avastin (Bevacizumab). Avastin is a monoclonal antibody
which binds to VEGF, preventing association with and activation of the VEGF-R2
receptor, so inhibiting the signalling cascade that leads to vascular
endothelial cell proliferation and ultimately new vessel formation [7]. Like
VEGF, Lactadherin is expressed by tumour cells and released locally, where it
acts on a receptor in the vascular endothelium. [7, unpublished work]. Whereas
VEGF associates with the VEGF-R2 receptor and activates it in an integrin
dependant manner, Lactadherin associates with the integrin and this association
is required for integrin function [2]. Avastin and Angiolix may therefore
inhibit different components of the same pathway. It is for this reason that the
preclinical trials planned for Angiolix will follow along similar lines of those
used for Avastin and the efficacy of both antibodies will be compared.

It is ultimately hoped that Angiolix, like Avastin therapy will be successful in
increasing life expectancy and quality of life in cancer patients [8].

References

[1] Shi J., Gilbert G.E. (2003) Lactadherin inhibits enzyme complexes of blood
coagulation by competing for phospholipid-binding sites. Blood. 101: 2628-36.

[2] Silvestre J. S., Thery C., Hamard G., Boddaert J., Aguilar B., Delcayre A.,
Houbron C., Tamarat R., Blanc-Brude O., Heeneman S., Clergue M., Duriez M.,
Merval R., Levy B., Tedgui A., Amigorena S., Mallat Z. (2005) Lactadherin
promotes VEGF-dependent neovascularisation. Nat Med. 11: 499-506.

[3] Taylor M.R., Couto J.R., Scallan C.D., Ceriani R.L., Peterson J.A. (1997).
Lactadherin (formerly BA46), a membrane-associated glycoprotein expressed in
human milk and breast carcinomas, promotes Arg-Gly-Asp (RGD)-dependent cell
adhesion. DNA Cell Biol. 16: 861-9.

[4] Ceriani R.L., Blank E.W. Couto J.R., Peterson. (1995) Biological activity of
two humanised antibodies against two different breast cancer antigens and
comparison to their original murine forms. Cancer Res. (suppl) 55: 5852-56.



--------------------------------------------------------------------------------

[5] Larocca D., Peterson J.A., Urrea R., Kuniyoshi J., Bistrain A.M., Ceriani
R.L. (1991) A Mr 42,000 human milk fat globule protein that is highly expressed
in human breast tumours contains factor VIII-like domains. Cancer Res. 51:
4994-8

[6] Ceriani R.L., Blank E.W., Peterson J.A. (1987) Experimental immunotherapy of
human breast carcinomas implanted in nude mice with a mixture of monoclonal
antibodies against human milk fat globule components. Cancer Res. 47: 532-40.

[7] Gerber H.P., Ferrara N. (2005) Pharmacology and pharmacodynamics of
Bevacizumab as monotherapy or in combination with cytotoxic therapy in
preclinical studies. Cancer Res. 65: 671-80.

[8] Hurwitz H., Fehrenbacher L., Novotny W., Cartwright T., Hainsworth J., Heim
W., Berlin J., Baron A., Griffing S., Holmgren E., Ferrara N., Fyfe G., Rogers
B., Ross R., Kabbinavar F. (2004). Bevacizumab plus irinotecan, fluorouracil and
leucovorin for metastatic colorectal cancer. N Engl J Med. 359: 2335-42.

Objectives

Closely following the pre-clinical research of the highly successful
anti-vasculature monoclonal antibody, Avastin (Bevacizumab), experiments will be
carried out to evaluate the potential of Angiolix. Short-term objectives include
rapid in vivo targeting and tumour eradication and longer term goals include the
cloning of the antibody genes towards the development of improved derivatives.
The experiment planned are:

 

  1. Take delivery of the cell-line expressing Angiolix and make a cell bank.

 

  2. Take delivery of the recombinant antigen (lactadherin) in the form of a
cell line

 

  3. Express Angiolix and purify by protein A chromatography, determining
yields.

 

  4. Modify Angiolix expression conditions to optimise protein yields.

 

  5. Express lactadherin and purify, determining yields.

 

  6. Obtain some Avastin antibody to use as a comparative control.

 

  7. Carry out in vitro antigen-binding assays to confirm function and antibody
and antigen. Develop biotinylated antigen system. Determine affinity value
(ELISA, BIACore).

 

  8. Identify at least 4 human tumour cell lines suitable for in vitro and in
vivo models.

 

  9. Evaluate the use of HUVEC and HSVEC endothelial lines as targets.

 

  10. Carry out in vitro cell-binding assays to validate cell targets. Confirm
with competition studies with free antigen. Use cell ELISA, FACS and confocal
microscopy.

 

  11. Establish human tumour xenografts in vivo on BALB/C nude or SCID mice with
tumour cell lines.

 

  12. Carry out immunohistochemical analysis of fresh frozen or
paraffin-embedded tumours to confirm Angiolix binding to tumours.

 

  13. Perform Reverse-transcriptase PCR on tumour samples to confirm lactadherin
antigen expression.

 

  14. Develop in vitro and in vivo models of vasculature proliferation with VEGF
to test Angiolix binding. Compare with growth factors which do not stimulate the
VEGF pathways such as bFGF.

 

  15. Carry out in vitro cell growth inhibition studies with Angiolix. Assess
effects with free antibody, free antibody and exogenous PBLs, free antibody and
chemotherapy, all three components. Determine mechanism of cell death using kits
which detect cell proliferation, necrosis and apoptosis. Use iotype-matched
control monoclonal antibody as a negative control. Use Avastin (if available) as
a positive control.



--------------------------------------------------------------------------------

  16. Establish human tumour xenografts and study the in vivo biodistribution
and pharmacokinetics of radiolabelled (125-Iodine) Angiolix.

 

  17. Carry out in vivo tumour regression/growth delay studies along similar
lines to (15).

 

  18. Develop more elaborate in vivo imaging techniques to visualise Angiolix
binding.

 

  19. Assess the ability of Angiolix to reduce the instances of metastases using
a liver or lung metastatic tumour model in vivo.

 

  20. PCR clone the variable and first constant domains and determine DNA
sequence.

 

  21. Construct an E.coli expression vector expressing the Fab and/or
single-chain Fv forms of the Angiolix antibody. Compare binding to a
proteolytically-derived Fab.

 

  22. If results so far indicate Angiolix works by signalling, perform a series
of in vivo experiments as described for the whole IgG with the Fab/scFv
derivatives. Determine if faster targeting and improved tumour perfusion results
in effective anti-tumour therapy.

 

  23. Using site-directed mutagenesis and/or display technologies, identify
higher affinity derivatives of Angiolix.

 

  24. Depending on results so far, build back the higher affinity fragments into
a whole immunoglobulin and characterise as already described for whole,
unmodified Angiolix. Alternatively, assess in vitro and in vivo efficacy of
higher affinity fragments of Angiolix.

 

  25. Using the recombinant lactadherin antigen, select for new lactadherin
binders using either traditional monoclonal immunization strategies or phage
library selection.

 

  26. Compare new lactadherin-binding antibodies with Angiolix using the
approaches described above.

 

LOGO [g14981image_001.jpg]

 

Milestones No   

Milestone

   Expected date 1    Expression & purification of Angiolix    Q2, 2006 2   
Expression & purification of Lactadherin    Q2, 2006 3    In vitro binding   
Q2, 2006 4    In vivo binding    Q3, 2006 5    In vivo tumour regression    Q4,
2006 6    Mechanism of tumour cell killing    Q2, 2007 7    High affinity
derivatives    Q4, 2007 8    New lactadherin binders    Q3, 2008



--------------------------------------------------------------------------------

Finance

Per year for three years

 

Student bursary-    Paid by BBSRC-CASE/Imperial College Student PhD Fees    Paid
by BBSRC/Imperial College Student bursary top-up    (A condition of the
BBSRC/CASE award)-    £2500 Laboratory consumable expenses-    £10,000 (Animal
research-    £8,000 20x£60per mouse=£1200    Maintenance, technical help=£800)
   Grand Total=    £20,500 pa



--------------------------------------------------------------------------------

SECOND SCHEDULE (FUNDING)

Studentship Agreement between Somanta Pharmaceuticals Inc

and Imperial College of Science, Technology and Medicine

Student: Miss Laura Bonney;

REF:

The student will be co-funded by the BBSRC (Industrial CASE award/CASE Quota
award) and Somanta Pharmaceuticals Inc

A fixed sum of £20,500 will be paid by the Sponsor annually to support the
Studentship as indicated below.

 

a) Students Stipend:

The BBSRC stipend rates may be adjusted each year. The CASE industrial bonus
however shall for the term of the Project be £2,500 per annum.

 

b) Cost of Travel to Scientific Meetings: £0 per annum for the term of the
Project.

 

c) Consumables:

All remaining funds are to be used for consumables, equipment or other direct
costs required for the Programme of Research. The industrial contribution shall
for the term of the Project be £18,000 per annum.

Payments will be made by BACs on receipt of the executed Agreement and invoice
on the following dates:

 

Payment #

  

Date of Invoice

  

Amount (£ GBP)

1

   28th July 2006    20500

2

   1st October 2006    5125

3

   1st January 2007    5125

4

   1st April 2007    5125

5

   1st July 2007    5125

6

   1st October 2007    5125

7

   1st January 2008    5125

8

   1st April 2008    5125

9

   1st July 2008    5125



--------------------------------------------------------------------------------

Approved by the Institution Finance Department:

 

Name:   Karen Sergiou     Signature:   /s/ Karen Sergiou Telephone:  
020-7594-1894     Fax:   020-7594-9843

No VAT is due since Somanta Pharmaceuticals Inc is a US company.

All invoices should be sent on or the above dates directly to:

Prof. A. A. Epenetos

Somanta Pharmaceuticals Inc,

80 Harley Street

London, W1G 7HJ

United Kingdom